CARTER, Judge,
concurring.
I agree with the majority opinion that the ad valorem tax assessments by the Louisiana Tax Commission are clear violations of LSA-Const. art. 7, § 18(D) and the tax assessments are, in my opinion, clear violations of the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution.
The Louisiana Tax Commission is required by both the Louisiana Constitution and the United States Constitution to appraise and assess similar properties in a state in a fair and uniform manner. It is immaterial what methods of appraisal or valuation are used — if the results are unfair and/or unequal and/or discriminatory assessments, they cannot stand.